Citation Nr: 1207995	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the of service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from August 1978 to February 1984 and from September 1990 to May 1991, October 2001 to October 2002, and March 2003 to September 2003 while a member of the National Guard.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the RO.

The reopened claim of service connection for hypertension is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's claim of service connection for hypertension.  The Veteran was notified of this decision and apprised of her appellate rights, but did not perfect a timely appeal.   

2.  The evidence received since the April 2003 rating decision is neither cumulative in nature nor repetitive of that previously addressed and relates to an unestablished fact that tends to substantiate the claim.       



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In an April 2003 rating decision, the RO denied the Veteran's claim of service connection for hypertension based on records included those referable to treatment records at a service medical facility.  The Veteran was appropriately notified of this decision, but did not perfect a timely appeal.   

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In October 2004, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the April 2003 rating decision to be new and material.

The evidence includes written statements from the Veteran stating that her hypertension had been initially diagnosed in 1993 during a period of active duty for training.  She also contends that events that occurred during the period of service in 1993 caused her blood pressure to be high and to seek medical treatment.  See the January 2008 and May 2008 statements.   

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  This evidence is material because it addresses an unestablished fact concerning the onset of the Veteran's current hypertension.  

The Veteran is competent to testify as to the character and circumstances of her service although the type of service must still be verified by the appropriate service department.  

Thus, this evidence is new and material because service connection may be granted for a disease that was incurred in or aggravated during a period of active duty for training.  

In conclusion, the Board finds that new and material evidence has been received to reopen the claim of service connection for hypertension.


ORDER

As new and material evidence was received to reopen the claim of service connection for hypertension, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The Veteran asserts that her hypertension was first diagnosed during a period of active duty for training in 1993.  She further asserts that the hypertension was aggravated during a period of active duty from March 2003 to September 2003.  

In order for service connection to be awarded based upon ACDUTRA, the claimant must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6 (c).  

In order for service connection to be awarded based upon INACDUTRA, the claimant must establish that he or she was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.6.  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C.A. § 101(22) (a) and (c), 38 C.F.R. § 3.6(d).

In the present case, the RO should take the appropriate steps to verify the Veteran's periods of ACDUTRA and INACDUTRA with the National Guard.  The RO should specifically verify the type of service for the dates in June 1993.   

In the present case, the service treatment records for the Veteran's periods of active duty and for subsequent periods of ACDUTRA and INACDUTRA have not been located.  The RO should make another attempt to locate the Veteran's service treatment records.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran contends that her period of service from March 2003 to September 2003 aggravated her hypertension.   The Board finds that a remand is required for purposes of affording the Veteran a VA compensation and pension examination to determine whether the hypertension first manifested during a period of service, including INACDUTRA or ACDUTRA, and whether any pre-existing hypertension was aggravated during a period of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO should contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of hypertension.    

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that she may submit evidence to support her claims including any evidence of in-service treatment for his claimed disabilities.  

Accordingly, the remaining issue is REMANDED for the following action:

1.  The RO should take all indicated action to verify the Veteran's periods of ACDUTRA and INACDUTRA with the National Guard.  The RO should specifically verify the type of service for a period that includes from June 18 to June 24, 1993.  The RO should attempt to locate any outstanding treatment records for any periods of service including ACDUTRA and INACDUTRA service.    

3.  The RO should take appropriate steps to contact the Veteran and ask her to identify all sources of VA and non-VA medical treatment for the claimed hypertension.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence in support of her claim to VA including any evidence of in-service treatment for her claimed disabilities.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner in this regard should elicit from the Veteran and record as complete clinical history referable to the claimed hypertension.  

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the disability manifested by hypertension had its clinical onset during the Veteran's initial period of active service from 1978 to 1984 or the period of service in June 1993 or was aggravated during any subsequent period of active service including that in 2003.   

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

4.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


